FIRST GUARANTY BANCSHARES, INC. 400 East Thomas Street Hammond, Louisiana 70401 April 13, 2017 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:First Guaranty Bancshares, Inc. Registration Statement on Form S-4 (Registration Number 333-217074) Request for Acceleration of Effectiveness Ladies and Gentlemen: First Guaranty Bancshares, Inc., a Louisiana corporation (the “Company”), hereby requests that the Company’s Registration Statement on Form S-4 be declared effective on April 17, 2017 at 11:30 a.m., or as soon thereafter as is practicable. Very Truly Yours, /s/ Eric J. Dosch Eric J. Dosch Chief Financial Officer and Treasurer
